UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-50876 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 65-1233977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , NAUGATUCK, CONNECTICUT (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 10, 2011, there were 7,018,627 shares of the registrant’s common stock outstanding. NAUGATUCK VALLEY FINANCIAL CORPORATION Table of Contents Part I.Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2011 andDecember 31, 2010 3 Consolidated Statements of Income for the three months endedMarch 31, 2011 and 2010 4 Consolidated Statements of Cash Flows for the three months endedMarch 31, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Liquidity and Capital Resources 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 Part II.Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures Exhibits Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 2 Table of Contents Consolidated Statements of Financial Condition (In thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and due from depository institutions $ $ Investment in federal funds Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at amortized cost Loans held for sale 81 Loans receivable, net Accrued income receivable Foreclosed real estate and repossessed assets, net Premises and equipment, net Bank owned life insurance Federal Home Loan Bank stock, at cost Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Borrowed funds Mortgagors' escrow accounts Other liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized; 7,604,375 shares issued, 7,018,627 shares outstanding at March 31, 2011 and 7,018,823 shares outstanding at December 31, 2010 76 76 Paid-in capital Retained earnings Unearned ESOP shares (173,846 shares at March 31, 2011 and December 31, 2010) ) ) Unearned stock awards (2,200 shares at March 31, 2011 and 2,900 shares at December 31, 2010) ) ) Treasury stock, at cost 589,071 shares at March 31, 2011 and 588,875 shares at December 31, 2010) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents Consolidated Statements of Income (In thousands, except per share data) Three Months Ended March 31, (Unaudited) Interest income Interest on loans $ $ Interest and dividends on investments and deposits Total interest income Interest expense Interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Fees for services related to deposit accounts Fees for other services Net gain on investments 8 Mortgage banking income 26 Income from bank owned life insurance 77 84 Income from investment advisory services, net 74 41 Other income 24 27 Total noninterest income Noninterest expense Compensation, taxes and benefits Office occupancy Computer processing FDIC insurance premiums Directors compensation Professional fees Advertising 99 73 Office supplies 47 51 Loss on foreclosed real estate, net 39 18 Public company expenses 18 11 Costs related to terminated merger - 66 Other expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per common share - basic and diluted $ $ See accompanying notes to consolidated financial statements 4 Table of Contents Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, Cash flows from operating activities (Unaudited) Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses Depreciation and amortization expense Gain on sale of loans held for sale ) - Origination of loans held for sale ) - Proceeds from sale of loans held for sale - Net amortization from investments 39 8 Amortization of intangible assets 8 8 Deferred income tax provision - Stock-based compensation 47 Net gain on investments ) (8 ) Net change in: Accrued income receivable (5 ) 23 Deferred loan fees ) ) Cash surrender value of life insurance ) ) Other assets 49 Other liabilities ) ) Net cash (used) provided by operating activities ) Cash flows from investing activities Proceeds from maturities and repayments of available-for-sale securities Proceeds from sale of available-for-sale securities Proceeds from maturities of held-to-maturity securities 75 Purchase of available-for-sale securities - ) Loan originations net of principal payments ) ) Purchase of property and equipment ) ) Proceeds from the sale of other real estate owned Net cash used by investing activities ) ) Cash flows from financing activities Net change in time deposits ) Net change in other deposit accounts Net change in mortgagors' escrow deposits ) ) Advances from Federal Home Loan Bank - Repayment of advances from Federal Home Loan Bank ) ) Net change in repurchase agreements Treasury stock acquired (1
